Order reversed on the law without costs and motion denied. Memorandum: Supreme Court improvidently exercised its discretion in granting claimants’ application for leave to serve a late notice of claim against the County of Monroe because the proposed notice of claim did not meet the specificity requirement of General Municipal Law § 50-e (2) with regard to the allegation that the infant claimants were the victims of sexual misconduct during the period from May 1987 through July, 1988 when they were enrolled in the county’s Family Day Care Homes Program. *885The County of Monroe is especially prejudiced by the fact that the dates of the alleged claims have not been set forth in the notice with the requisite degree of specificity (see, Matter of Lucy L. v County of Westchester, 149 AD2d 707, 708; Matter of Soe v County of Westchester, 142 AD2d 584, 585). Further, claimants’ allegation that the sexual misconduct occurred on September 6, 1988 may not form the basis of liability against the county because the infants were not then enrolled in the county’s Family Day Care Homes Program but were receiving child care pursuant to a private arrangement with the day care provider.
All concur, except Lawton, J., who dissents and votes to affirm, in the following memorandum.